McElroy, J.
The first question presented to this court is as to whether or not the defendant plead payment.
1. Answer pleads payment. It is apparent from an examination of this answer that the defendant Hamm intended to plead payment, and the C0Urt tried tlie CaSe With tile Understanding and upon the theory that this answer raised the issue of payment. While it is somewhat difficult to say just what is meant and intended by the pleader, we think that a fair construction of his statements will justify the court in saying that payment was plead,-and that the issue of payment is raised by this answer.
*2442. ,. „ disturbed. *243The second assignment of error is, that the court erred in rendering judgment for the defendant upon *244the findings of fact. Under the findings 0f n0 other judgment could have been rendered by the trial court. It is contended by the plaintiff in error that the defendant Hamm had notice at the time of the execution of the note for $1,828.50, and prior thereto, that plaintiff in error was the holder of the note sued on. There is no evidence in the record showing that Hamm had notice of Snyder’s interest in the note until long after he executed the note in payment of the note in suit.
Besides, the trial court heard the testimony of the witnesses, and had an opportunity to see the witnesses and observe their conduct, and had a better opportunity to judge of the fairness of the witnesses than has this court. There is some evidence tending to establish each of the findings. We will not examine the evidence for the purpose of weighing it. If there is competent evidence to support each finding of fact, we will not disturb them. This has been uniformly held by courts of last resort to be sufficient.
From what we have said, it follows that the trial court committed no error in overruling the motion for a new trial. The judgment of the lower court will be affirmed.